 



Exhibit 10.3
AMENDED AND RESTATED
COOPER INDUSTRIES, LTD.
DIRECTORS’ STOCK PLAN
(Dated February 12, 2008)

1.   Purpose and Authorized Shares.

1.1 The purpose of this Directors’ Stock Plan (the “Plan”) is to align more
closely the interests of the nonemployee directors of Cooper Industries, Ltd.
(the “Company”) with the interests of the Company’s shareholders and to attract,
motivate and retain experienced and knowledgeable directors. Accordingly, the
Company will distribute shares, restricted stock units exchangeable for shares,
or options to purchase shares, of Common Stock of the Company to nonemployee
directors on the terms and conditions set forth in this Plan.
1.2 The total number of shares of Common Stock available for issuance under this
Plan is 800,000 shares in the aggregate (adjusted to reflect the two-for-one
stock split completed in March 2007) previously approved by the shareholders of
the Company, subject to adjustment pursuant to Section 12. Shares available for
issuance under this Plan may be authorized and unissued shares or shares held by
any of the Company’s subsidiaries, as the Company may determine from time to
time. Any shares that have been subject to an option which for any reason
expires or is terminated unexercised, and any shares that have been subject to
restricted stock units that do not vest, shall again be available for grants of
options or for exchange of restricted stock units.

2.   Definitions. As used in the Plan:

  2.1   “Board” means the Board of Directors of the Company.     2.2   For all
purposes of the Plan, a “Change in Control” shall have occurred if any of the
following events shall occur:

     (a) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or
     (b) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose

 



--------------------------------------------------------------------------------



 



appointment, election or nomination for election was previously so approved or
recommended; or
     (c) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the Board of Directors of the Company, the surviving entity
or any parent thereof, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
securities; or
     (d) the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 60% of the combined voting
power of the voting securities of which are owned by shareholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
     (e) For purposes of this Section 2.2, “Affiliate” shall have the meaning
set forth in Rule 12b-2 promulgated under Section 12 of the Exchange Act;
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) any individual, entity or group whose
ownership of securities of the Company is reported on Schedule 13G pursuant to
Rule 13d-1 promulgated under the Exchange Act (but only for so long as such
ownership is so reported).

  2.3   “Change in Control Price” means the higher of (i) the Fair Market Value
on the date of determination of the Change in Control or (ii) the highest price
per share actually paid for the Common Stock in connection with the Change in
Control of the Company.     2.4   “Common Stock” means the Class A common
shares, par value $0.01 a share, of the Company.     2.5   “Deferral Election”
shall have the meaning set forth in Section 5 hereof.

2



--------------------------------------------------------------------------------



 



  2.6   “Deferred Shares” shall have the meaning set forth in Section 5 hereof.
    2.7   “Deferred Share Account” shall have the meaning set forth in Section 5
hereof.     2.8   “Dividend Equivalents” shall have the meaning set forth in
Section 7 hereof.     2.9   “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time.     2.10   “Fair Market Value” of a share of
Common Stock, as of any date, means the closing sales price of a share of Common
Stock as reported on the Stock Exchange on the applicable date, or if no sales
of Common Stock were made on the Stock Exchange on that date, the closing sale
price as reported on the Stock Exchange for the preceding day on which sales of
Common Stock were made.     2.11   “Grant Date” shall mean the day on which the
Annual Meeting of Shareholders commences.     2.12   “Participant” means a
member of the Board who is not an officer or employee of the Company or any of
its subsidiaries.     2.13   “Restricted Stock Award” shall have the meaning set
forth in Section 4 hereof.     2.14   “Restricted Stock Unit” shall have the
meaning set forth in Section 6 hereof.     2.15   “Stock Award” shall have the
meaning set forth in Section 4 hereof.     2.16   “Stock Exchange” means the New
York Stock Exchange, Inc. (“NYSE”) or, if the Common Stock is no longer included
on the NYSE, then such other market price reporting system on which the Common
Stock is traded or quoted.     2.17   “Voting Stock” means securities entitled
to vote in an election of directors of the Company.

3.   Administration.

3.1 This Plan shall be, to the maximum extent possible, self-effectuating. This
Plan shall be construed, interpreted and, to the extent required, administered
by the Board or a committee appointed by the Board to act on its behalf under
this Plan. Notwithstanding the foregoing, no Director shall participate in any
decision relating solely to his or her benefits. Subject to the foregoing, the
Board may resolve any questions and make all other determinations and
adjustments required by this Plan, maintain all the necessary records for the
administration of the Plan, and provide forms and procedures to facilitate the
implementation of this Plan.
3.2 Any determination of the Board or committee made in good faith shall be
conclusive. In performing its duties, the Board or the committee shall be
entitled to rely on

3



--------------------------------------------------------------------------------



 



public records and on information, opinions, reports or statements prepared or
presented by officers or employees of the Company or other experts believed to
be reliable and competent. The Board or the committee may delegate ministerial,
bookkeeping and other nondiscretionary functions to individuals who are officers
or employees of the Company.

4.   Award of Stock and Restricted Stock Units. Each Participant shall receive
annually on the Grant Date an award of Common Stock (a “Stock Award”) and
Restricted Stock Units (a “Restricted Stock Award”) with an aggregate Fair
Market Value of $175,000, delivered in the following proportion: the number of
shares of Common Stock representing the Stock Award shall have a Fair Market
Value of $58,333 and the number of shares representing the Restricted Stock
Award shall have a Fair Market Value of $116,667. If the Stock Award is not
subject to a Deferral Election, cash shall be distributed to the Participant in
lieu of fractional shares. The Stock Award and Restricted Stock Award is for
services to be provided by the Participant as a Director from the Grant Date
until the next Annual Meeting of the Shareholders. Any Participant who is newly
elected or appointed to the Board after the Grant Date shall receive, on the
first business day of the first quarter following his or her election or
appointment as a director, a pro rata award for the year he or she is elected or
appointed. For example, if the Company has five regular Board meetings during
the year, the pro rata award to a newly elected or appointed Participant would
be as follows:

(a) if elected or appointed at or before the first regular Board meeting
following the Grant Date, the aggregate Fair Market Value of the Stock Award and
Restricted Stock Award would be $140,000; or
(b) if elected or appointed at or before the second regular Board meeting
following the Grant Date, the aggregate Fair Market Value of the Stock Award and
Restricted Stock Award would be $105,000; or
(c) if elected or appointed at or before the third regular Board meeting
following the Grant Date, the aggregate Fair Market Value of the Stock Award and
Restricted Stock Award would be $70,000; or
(d) if elected or appointed at or before the fourth regular Board meeting
following the Grant Date, the aggregate Fair Market Value of the Stock Award and
Restricted Stock Award would be $35,000.

    A Participant shall not be required to make any payment for any shares or
Restricted Stock Units delivered under this Section 4, other than services
rendered as a Director. Upon delivery of shares of Common Stock, the recipient
shall have the entire beneficial ownership interest in, and all rights and
privileges of an owner as to those shares, including the right to vote the
shares and to receive dividends thereon.

5.   Deferral Election.

5.1 Prior to the Grant Date, each Participant may make an election to defer the
receipt (a “Deferral Election”) of all or any percentage of the Stock Award
otherwise payable to

4



--------------------------------------------------------------------------------



 



such Participant pursuant to Section 4 hereof. In such event, the Company shall
credit to an account (a “Deferred Share Account”) maintained on behalf of such
Participant, as of the date on which the shares would otherwise be transferred
hereunder, the shares of Common Stock deferred (“Deferred Shares”). Any Deferral
Election shall be in writing, shall specify the percentage of shares to be
deferred, and shall be irrevocable for the Stock Award for which the Deferral
Election is made. Notwithstanding the foregoing, any Participant who is newly
elected or appointed to the Board after the Grant Date may make the election
under this Section 5 on the date of his or her election or appointment to the
Board with respect to the percentage of the new Participant’s pro-rata Stock
Award that is to be deferred.
5.2 Deferred Shares will be distributed in whole shares of Common Stock and cash
in lieu of fractional shares. At the time of the Deferral Election, the
Participant shall elect to receive the Deferred Shares in either a lump sum or
in no more than 10 substantially equal annual installments. The lump sum will be
paid on either (i) the March 1 following the calendar year that the Participant
ceased to serve on the Board or (ii) a date designated by the Participant on the
Deferral Election. Installment payments shall commence on the March 1 following
the calendar year that the Participant ceased to serve on the Board and shall
continue on each March 1 until all Deferred Shares are distributed. All Deferral
Elections are subject to Section 13 of this Plan.
5.3 In the event of the Participant’s death before distribution of all of his or
her Deferred Shares, the balance of the Deferred Shares shall be distributed in
a lump sum to the beneficiary or beneficiaries designated in writing by the
Participant, or if no designation has been made, to the estate of the
Participant.

6.   Restricted Stock Units.

6.1 Each Restricted Stock Unit represents the right to receive one share of
Common Stock upon the Participant ceasing to serve on the Board for any reason
(“Restricted Stock Unit”). A Participant cannot exchange his or her Restricted
Stock Units for shares of Common Stock prior to such Participant ceasing to
serve on the Board. The Company shall maintain on behalf of each Participant an
account listing the Restricted Stock Units granted to such Participant.
Restricted Stock Units shall vest on a pro rata basis upon each regular Board
meeting during the year following the Grant Date for such Restricted Stock
Units. When a Participant ceases his or her service on the Board for any reason
including, without limitation, death or retirement in accordance with the
Board’s retirement policy, such Participant shall forfeit any unvested
Restricted Stock Units.
6.2 Shares issued in exchange for Restricted Stock Units will be distributed in
whole shares and cash in lieu of fractional shares. Prior to the Grant Date,
each director shall elect to receive the shares issuable upon the exchange of
his or her Restricted Stock Units in either a lump sum or in no more than 10
substantially equal annual installments. Each such election shall be in writing
and shall be irrevocable for the Restricted Stock Award for which the election
is made. The lump sum will be paid on the March 1 following the calendar year
that the Participant ceases to serve on the Board. Installment payments shall
commence on the March 1 following the calendar year that the Participant ceases
to serve

5



--------------------------------------------------------------------------------



 



on the Board and shall continue on each March 1 until all shares issuable upon
the exchange for such Participant’s Restricted Stock Units are distributed. All
Restricted Stock Units are subject to Section 13 of this Plan.
6.3 In the event of the Participant’s death before distribution of all of the
shares issuable upon exchange of the Participant’s vested Restricted Stock
Units, the balance of such shares shall be distributed in a lump sum to the
beneficiary or beneficiaries designated in writing by the Participant, or if no
designation has been made, to the estate of the Participant.

7.   Dividend Equivalents. Deferred Shares and Restricted Stock Units shall be
credited with an amount equal to the dividends that would have been paid on an
equal number of outstanding shares of Common Stock (“Dividend Equivalents”).
Dividend Equivalents shall be credited (i) as of the payment date of such
dividends, and (ii) only with respect to Deferred Shares and Restricted Stock
Units credited to such Participant prior to the record date of the dividend.
When credited, Dividend Equivalents shall be converted into an additional number
of Deferred Shares or Restricted Stock Units, as applicable, as of the payment
date of the dividend, based on the Fair Market Value on such payment date. Such
Deferred Shares or Restricted Stock Units shall thereafter be treated in the
same manner as any other Deferred Shares or Restricted Stock Units,
respectively, under the Plan.   8.   Rights as a Shareholder. Except as
otherwise expressly provided herein with respect to Dividend Equivalents, a
Participant shall have no rights as a shareholder of the Company with respect to
any Deferred Shares or Restricted Stock Units until he or she becomes the holder
of record of such shares.   9.   Vesting. A Participant shall be 100% vested in
his or her Deferred Share Account at all times. A Participant shall be vested in
his or her Restricted Stock Units as provided in Section 6.1 hereof.   10.  
Award of Stock Options. The Board may also approve granting Participants awards
in the form of a nonqualified option to purchase shares of Common Stock upon the
terms and conditions set forth in this Plan.   11.   Terms and Conditions of
Options.

11.1 The option exercise price shall be the Fair Market Value on the Grant Date.
11.2 The option shall become fully exercisable on the third anniversary of the
Grant Date. If, prior to the third anniversary of the Grant Date, the
Participant ceases to be a Director of the Company for any reason other than
death or retirement in accordance with the Board’s retirement policy, the option
rights shall terminate immediately. If the Participant dies while serving as a
Director of the Company or retires in accordance with the Board’s retirement
policy, all outstanding options shall become fully exercisable immediately.
11.3 The duration of stock options shall be 10 years from the Grant Date.

6



--------------------------------------------------------------------------------



 



11.4 Options may be exercised in whole or in part by delivering to the Company
at its principal executive office (directed to the attention of the Secretary or
Assistant Secretary) a written notice, signed by the Participant or by the
Participant’s executor, administrator or a person entitled by will or the laws
of descent and distribution to exercise the option, as the case may be, of the
election to exercise the option and stating the number of shares in respect of
which it is then being exercised. The option shall be deemed exercised as of the
date the Company receives such notice. Payment of the exercise price shall be
made in cash or with shares of Common Stock or a combination of both delivered
at the time that an option, or any part thereof, is exercised.
No shares shall be issued pursuant to the exercise of an option until full
payment therefor is received. Common Stock used as payment shall have been owned
by the Participant not less than six months preceding the date the option is
exercised and shall be valued at its Fair Market Value.
11.5 An option may be exercised only by the Participant or, in the case of the
Participant’s death, by the executor or administrator of the Participant’s
estate or by the person who acquired the right to exercise such option by
bequest or inheritance. After the Participant ceases to be a member of the
Board, vested options may be exercised for the remaining term of the option or
for a period of five years, whichever is less.
11.6 An option shall not be transferable by the Participant other than by will
or by the laws of descent and distribution.

12.   Changes in Common Stock. In the event of any change in the number of
outstanding shares by reason of any stock dividend, stock split,
recapitalization, merger, consolidation, exchange of shares or other similar
corporate change, the following shall be adjusted appropriately to reflect such
change: (i) the number of shares available for issuance under the Plan; (ii) the
number of shares and Restricted Stock Units awarded pursuant to Section 4;
(iii) the number of shares credited to a Deferred Share Account pursuant to
Section 5; (iv) the number of Restricted Stock Units credited to a Participant’s
account pursuant to Section 6; (v) the number of shares granted in each option
pursuant to Section 10; (vi) the number of shares subject to outstanding
options; and (vii) the option exercise price per share.   13.   Change in
Control. In the event of a Change in Control, all outstanding options shall vest
automatically, all outstanding options shall be canceled and the Company shall
make a payment in cash to each Participant with an outstanding option, within
10 days after the effective date of the Change in Control, in an amount equal to
the excess of the Change in Control Price over the option exercise price times
the number of shares subject to the outstanding options. Upon a Change in
Control, all Deferred Shares, to the extent credited prior to the Change in
Control, shall be issued immediately, or if the Common Stock is no longer
trading on the Stock Exchange, shall be paid immediately in cash. Upon a Change
in Control, all Restricted Stock Units shall be converted into unrestricted
shares of Common Stock and issued immediately, or if the Common Stock is no
longer trading on the Stock Exchange, shall be paid immediately in cash. For
purposes of this Section 13,

7



--------------------------------------------------------------------------------



 



    the cash equivalent value of a Deferred Share or a Restricted Stock Unit
shall be the Change in Control Price. Notwithstanding the foregoing, (i) at the
Company’s option, the Company may issue shares in lieu of making a cash payment
with respect to outstanding stock options if the payment of cash would have the
adverse effect of preventing a pooling of interest transaction that was approved
by the Board of Directors, or (ii) in the event of a corporate merger,
consolidation, exchange of shares or other similar corporate change, the Board
of Directors shall be authorized to issue or assume stock options by means of a
substitution of new options for previously issued options or an assumption of
previously issued options.   14.   Amendment and Termination. The Board may,
from time to time, amend or terminate the Plan; provided, however, that no
amendment or termination shall adversely affect the rights of any Participant
without his or her consent with respect to outstanding options, and no amendment
shall be effective prior to approval by the Company’s shareholders to the extent
such approval is then required pursuant to applicable stock exchange rules or
SEC regulations, including Rule 16b-3 under the Exchange Act in order to
preserve the exemptions provided by Rule 16b-3. In addition, the provisions of
this Plan that determine the amount, price or timing of awards shall not be
amended more than once every six months (other than as may be necessary to
conform to any applicable changes in the Internal Revenue Code of 1986, as
amended or the rules thereunder), unless such amendment is consistent with
Rule 16b-3.   15.   Effective Date. This Plan, as amended and restated as of
February 12, 2008, shall be effective as of such date and shall continue until
April 30, 2016. After termination of the Plan, no future awards may be granted
but previously outstanding awards shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of the Plan.
  16.   Interpretation. It is the intent of the Company that this Plan satisfy
and be interpreted in a manner that satisfies the applicable requirements of
Rule 16b-3 under the Exchange Act so that Participants will be entitled to the
benefits of Rule 16b-3 or other exemptive rules under Section 16 of the Exchange
Act and will not be subjected to avoidable liability thereunder. Any contrary
interpretation shall be avoided.   17.   Government and Other Regulations. The
obligations of the Company to deliver shares under the Plan shall be subject to
all applicable laws, rules and regulations and such approvals by any government
agency as may be required, including, without limitation, compliance with the
Securities Act of 1933, as amended.   18.   No Right to Continue as a Director.
Nothing contained in this Plan shall be deemed to confer upon any Participant
any right to continue as a Director of the Company.   19.   Governing Law. To
the extent that Federal laws do not otherwise control, the Plan and all
determinations made and actions taken pursuant thereto, shall be governed by the
laws of the State of Texas.

8